                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: / l( 0 ((1
 VALENTIN REID, individually and on
 behalf of all other persons similarly situated,

                                Plaintiff,
                                                                  19-CV-9441 (RA)
                        V.
                                                                         ORDER
 SPORTSMAN'S WAREHOUSE, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         The Court has been informed that the parties have reached a settlement in this case.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within forty-five (45) days. Any application to reopen this action must be filed

within forty-five (45) days of this order, and any application filed thereafter may be denied solely

on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and "so ordered" by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated:     December 6, 2019
           New York, New York

                                                   Ronnie A\hiirfis
                                                   United States District Judge
